Order filed August 16, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00558-CR
                                  ____________

                           BILLY JOE GARZA, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 182nd District Court
                               Harris County, Texas
                          Trial Court Cause No. 1291002


                                       ORDER

      Our review of the clerk's record has determined that potentially relevant items
have been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c). The record
reflects the trial court transferred trial court cause numbers 1229073, 1229074, and
1228957 into trial court cause 1291002. It further appears a fourth trial court cause
number, 1228954, may be relevant to the case at bar.

      The order states that "all Motions and Notices be incorporated and applied to
cause number 1291002." The clerk's record filed in this court does not appear to contain
all motions and notices from the other cause numbers. Further, the clerk's record does
not contain the indictments from the other cause numbers. Accordingly, we enter the
following order.

      The Harris County District Clerk is directed to file a supplemental clerk=s record
on or before August 27, 2012, containing the indictments in, and all motions and notices
from, trial court cause numbers 1229073, 1229074, 1228957, and 1228954.



                                    PER CURIAM